DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 June 2022 has been entered.

Information Disclosure Statement
The information disclosure statement filed 17 June 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Specifically, reference LY, an article by Fukuoka, H. in the Japanese language, has no explanation of relevance. It has been placed in the application file, but the information referred to in reference LY has not been considered.

Allowable Subject Matter
Claims 6, 11, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable for the same reasons set forth in the office action dated 27 August 2021. More specifically, Pfaendner (DE 4237768 A1), while teaching polymer having pyrimidinyl units and a unit having a bridging group corresponding to group L, does not teach or suggest that the pyrimidinyl units may be directly linked to a divalent oxygen or sulfur, as required by the Z1-Z4 connecting moieties of claim 6. Rather, the pyrimidinyl units are bonded to phenylene groups in the structure of Pfaendner.
As for Nakafuji (US 2014/0272722), the polymer of claim 6 is a possible species of the general formula (I) for a polyether taught by that reference. In particular, the linking group L appears to be a species of the R1 group of formula (I) (as illustrated by formula 1-15, para. 0071), and the pyrimidinyl group is a species of any of the Ar groups (for example, formula 1-5 and 1-7, para. 0071). However, there given the multiplicity of groups recited as meeting the general formula, there is deemed to be insufficient guidance in Nakafuji so as to arrive at the specific combination of groups recited in claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764